Exhibit 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

LLC INTEREST PURCHASE AGREEMENT

 

Dated as of May 9, 2005

 

Between

 

ENOVIA CORP.,

 

SoftSRM, LLC,

 

i2 TECHNOLOGIES US, INC.

 

and

 

i2 TECHNOLOGIES, INC.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

LLC INTEREST PURCHASE AGREEMENT

 

This LLC Interest Purchase Agreement dated as of May 9, 2005 (as amended or
otherwise modified, the “Agreement”) is between ENOVIA CORP., a Delaware
corporation (the “Buyer”), SoftSRM, LLC, a Delaware limited liability company
(the “Company”), i2 TECHNOLOGIES US, INC., a Nevada corporation (the “Seller”)
and i2 TECHNOLOGIES, INC., a Delaware corporation (“Seller Parent”).

 

RECITALS

 

WHEREAS, Seller Parent, through the Seller, organized the Company for the
purpose of developing, together with Dassault Systèmes SA, a French corporation
(“DS Parent”), Sourcing for Direct Material (“SDM”) solutions by integrating
relevant parts of DS Parent’s Products Lifecycle Management (“PLM”) solutions
with Seller Parent’s Supply Relationship Management (“SRM”) solution to create
SDM solutions;

 

WHEREAS, DS Parent, Seller and the Company have entered into a Perpetual Source
Code License Agreement dated even date herewith (the “License Agreement”) and a
Maintenance and Support Agreement also dated even date herewith (the “Support
Agreement”) to govern such relationship and such agreement represents a
substantial portion of the value of the Company to the Buyer;

 

WHEREAS, the Seller is the record and beneficial owner of all of the outstanding
limited liability company interests of the Company (the “Purchased Interests”);
and

 

WHEREAS, the Buyer desires to purchase from the Seller, and the Seller desires
to sell to the Buyer, all of the Purchased Interests upon the terms and subject
to the conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the premises and mutual promises herein made,
and in consideration of the representations, warranties and covenants herein
contained, the Buyer, the Company, the Seller and Seller Parent hereby agree as
follows:

 

1. DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.

 

As used herein, the following terms will have the following meanings:

 

“Action” means any claim, action, cause of action or suit (whether in contract
or tort or otherwise), litigation (whether at law or in equity, whether civil or
criminal), controversy, assessment, arbitration, investigation, hearing, charge,
complaint, demand, notice or proceeding to, from, by or before any Governmental
Authority.

 

“Acquired Companies” means, collectively, the Company and DevCo.

 

“Affiliate” with respect to any specified Person at any time means, (a) each
Person directly or indirectly controlling, controlled by or under direct or
indirect common control with such specified Person at such time, (b) each Person
who is at such time an officer or director of, or



--------------------------------------------------------------------------------

direct or indirect beneficial holder of at least 20% of any class of the Equity
Interests of, such specified Person, (c) each Person that is managed by a common
group of executive officers and/or directors as such specified Person, (d) the
Members of the Immediate Family (i) of each officer, director or holder
described in clause (b) and (ii) if such specified Person is an individual, of
such specified Person and (e) each Person of which such specified Person or an
Affiliate (as defined in clauses (a) through (d)) thereof will, directly or
indirectly, beneficially own at least 20% of any class of Equity Interests at
such time.

 

“Ancillary Agreements” means the License Agreement, the Support Agreement, the
Contractor Agreements, and the Intercompany Agreement.

 

“Budget” means the expense budget agreed to between the parties and attached
hereto as Schedule 1.1 with respect to the organization of the Company and its
operating expenses prior to the Closing Date.

 

“Business” means the design, development, marketing and sale of integrated SRM
(Supplier Relationship Management) and PLM (Product Lifecycle Management)
software applications.

 

“Business Day” means any weekday other than a weekday on which banks in Dallas,
Texas, Paris, France, or Bangalore, India are authorized or required to be
closed.

 

“Buyer Expenses” means the expenses with respect to the organization of the
Company and its operation prior to the Closing Date actually incurred and
documented by DS Parent and its Subsidiaries in accordance with the Budget but
shall not include any such expenses that exceed the amounts set forth in the
Budget or any such expenses invoiced to and paid by an Acquired Company.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Company Technology” means any and all inventions, works, discoveries,
innovations, know-how, information (including ideas, research and development,
know-how, formulas, compositions, processes and techniques, data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information, business and marketing plans and proposals, documentation and
manuals), computer software, firmware, computer hardware, integrated circuits
and integrated circuit masks, electronic, electrical and mechanical equipment
and all other forms of technology, including improvements, modifications, works
in process, derivatives or changes, whether tangible or intangible, embodied in
any form, whether or not protectible or protected by patent, copyright, mask
work right, trade secret law or otherwise, and all documents and other materials
recording any of the foregoing used or useful in connection with the Business
and any and all Intellectual Property in any and all such technology.

 

“Compensation” means, with respect to any Person, all salaries, compensation,
remuneration, bonuses or benefits of any kind or character whatever (including
issuances or grants of Equity Interests), made directly or indirectly by an
Acquired Company to such Person or Affiliates of such Person.

 

-2-



--------------------------------------------------------------------------------

“Contemplated Transactions” means, collectively, the transactions contemplated
by this Agreement, including (a) the sale and purchase of the Purchased
Interests and (b) the execution, delivery and performance of the Ancillary
Agreements.

 

“Contractor Agreements” means the form of Vendor Services Agreement and attached
Statement of Work between i2 India and Newco and the form of Vendor Services
Agreement and attached Statement of Work between the Seller and Newco
substantially in the forms of Exhibits 1.1.1 (a) and 1.1.1(b) with the
individuals identified on Schedule 3.18(a) as being contracted by i2 India or
the Seller, as the case may be, to Newco.

 

“Contractual Obligation” means, with respect to any Person, any contract,
agreement, deed, mortgage, lease, license, commitment, promise, undertaking,
arrangement or understanding, whether written or oral and whether express or
implied, or other document or instrument (including any document or instrument
evidencing or otherwise relating to any Debt,) to which or by which such Person
is a party or otherwise subject or bound or to which or by which any property,
business, operation or right of such Person is subject or bound.

 

“Debt” means, with respect to any Person, all obligations (including all
obligations in respect of principal, accrued interest, penalties, fees and
premiums) of such Person (a) for borrowed money (including overdraft
facilities), (b) evidenced by notes, bonds, debentures or similar Contractual
Obligations, (c) for the deferred purchase price of property, goods or services
(other than trade payables or accruals incurred in the Ordinary Course of
Business), (d) under capital leases (in accordance with GAAP), (e) in respect of
letters of credit and bankers’ acceptances, (f) for Contractual Obligations
relating to interest rate protection, swap agreements and collar agreements and
(g) in the nature of Guarantees of the obligations described in clauses (a)
through (f) above of any other Person.

 

“DevCo” means SoftSRM Development India Private Ltd., an Indian corporation and
a wholly-owned Subsidiary of the Company organized under the laws of the State
of Karnataka.

 

“Encumbrance” means any charge, claim, community or other marital property
interest, condition, equitable interest, lien, license, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first offer or first refusal, buy/sell agreement and any other restriction or
covenant with respect to, or condition governing the use, construction, voting
(in the case of any security or equity interest), transfer, receipt of income or
exercise of any other attribute of ownership.

 

“Enforceable” means, with respect to any Contractual Obligation stated to be
Enforceable by or against any Person, that such Contractual Obligation is a
legal, valid and binding obligation of such Person enforceable by or against
such Person in accordance with its terms, except to the extent that enforcement
of the rights and remedies created thereby is subject to bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and to general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).

 

“Equity Interests” means (a) any capital stock, share, partnership or membership
interest, unit of participation or other similar interest (however designated)
in any Person and (b) any option,

 

-3-



--------------------------------------------------------------------------------

warrant, purchase right, conversion right, exchange rights or other Contractual
Obligation which would entitle any Person to acquire any such interest in such
Person or otherwise entitle any Person to share in the equity, profit, earnings,
losses or gains of such Person (including stock appreciation, phantom stock,
profit participation or other similar rights).

 

“ERISA” means the federal Employee Retirement Income Security Act of 1974.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

 

“Government Order” means any order, writ, judgment, injunction, decree,
stipulation, ruling, determination or award entered by or with any Governmental
Authority.

 

“Governmental Authority” means any United States federal, state or local or any
foreign government, or political subdivision thereof, or any multinational
organization or authority or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any arbitrator or arbitral body.

 

“Guarantee” means, with respect to any Person, (a) any guarantee of the payment
or performance of, or any contingent obligation in respect of, any Debt or other
Liability of any other Person, (b) any other arrangement whereby credit is
extended to any obligor (other than such Person) on the basis of any promise or
undertaking of such Person (i) to pay the Debt or other Liability of such
obligor, (ii) to purchase any obligation owed by such obligor, (iii) to purchase
or lease assets under circumstances that are designed to enable such obligor to
discharge one or more of its obligations or (iv) to maintain the capital,
working capital, solvency or general financial condition of such obligor and (c)
any liability as a general partner of a partnership or as a venturer in a joint
venture in respect of Debt or other obligations of such partnership or venture.

 

“i2 India” means i2 Technologies India Private Ltd., an Indian corporation and
an indirect wholly-owned subsidiary of Seller Parent organized under the laws of
the State of Karnataka.

 

“Indemnity Claim” means a claim for indemnity under Section 10.1 or 10.2, as the
case may be.

 

“Indemnified Party” means, with respect to any Indemnity Claim, the party
asserting such claim under Section 10.1 or 10.2, as the case may be.

 

“Indemnifying Party” means, with respect to any Indemnity Claims, the Buyer
Indemnified Person or the Seller Indemnified Person under Section 10.1 or 10.2,
as the case may be, against whom such claim is asserted.

 

-4-



--------------------------------------------------------------------------------

“Intellectual Property” means the entire right, title and interest in and to all
proprietary rights of every kind and nature, including all rights and interests
pertaining to or deriving from:

 

(a) patents, copyrights, mask work rights, technology, know-how, processes,
trade secrets, algorithms, inventions, works, proprietary data, databases,
formulae, research and development data and computer software or firmware;

 

(b) trademarks, trade names, service marks, service names, brands, trade dress
and logos, and the goodwill and activities associated therewith;

 

(c) domain names, rights of privacy and publicity, moral rights, and proprietary
rights of any kind or nature, however denominated, throughout the world in all
media now known or hereafter created;

 

(d) any and all registrations, applications, recordings, licenses, common-law
rights and Contractual Obligations relating to any of the foregoing; and

 

(e) all Actions and rights to sue at law or in equity for any past or future
infringement or other impairment of any of the foregoing, including the right to
receive all proceeds and damages therefrom, and all rights to obtain renewals,
continuations, divisions or other extensions of legal protections pertaining
thereto.

 

“Intercompany Agreement” means the Intercompany Agreement between Newco and
DevCo substantially in the form of Exhibit 1.1.1(c).

 

“Interests” means the limited liability company membership interests of the
Company.

 

“Liability” means, with respect to any Person, any liability or obligation of
such Person whether known or unknown, whether asserted or unasserted, whether
determined, determinable or otherwise, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, whether incurred or
consequential, whether due or to become due and whether or not required under
GAAP to be accrued on the financial statements of such Person.

 

“Licenses” means any license, sublicense or other Contractual Obligation
pursuant to which an Acquired Company uses Company Technology that is owned by
any Person besides an Acquired Company.

 

“Material Adverse Effect” means any change in, or effect on, the Business,
operations, Assets, prospects or condition (financial or otherwise) of the
Acquired Companies which, when considered either individually or in the
aggregate together with all other adverse changes or effects with respect to
which such phrase is used in this Agreement, is, or is reasonably likely to be,
materially adverse to the Business, operations, Assets, prospects or condition
(financial or otherwise) of the Acquired Companies, taken as a whole, including,
without limitation, any such change in or effect on Seller or Seller Parent.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), (a) the certificate or articles of incorporation or organization
and any joint venture, limited liability company, operating or partnership
agreement and other similar documents adopted or

 

-5-



--------------------------------------------------------------------------------

filed in connection with the creation, formation or organization of such Person
and (b) all by-laws, voting agreements and similar documents, instruments or
agreements relating to the organization or governance of such Person, in each
case, as amended or supplemented.

 

“Permits” means, with respect to any Person, any license, franchise, permit,
consent, approval, right, privilege, certificate or other similar authorization
issued by, or otherwise granted by, any Governmental Authority or any other
Person to which or by which such Person is subject or bound or to which or by
which any property, business, operation or right of such Person is subject or
bound.

 

“Permitted Encumbrance” means (a) statutory Liens for current Taxes, special
assessments or other governmental charges not yet due and payable or the amount
or validity of which is being contested in good faith by appropriate proceedings
and for which appropriate reserves have been established in accordance with
GAAP, (b) mechanics’, materialmen’s, carriers’, workers’, repairers’ and similar
statutory liens arising or incurred in the ordinary course of business which
liens have not had and are not reasonably likely to have a Material Adverse
Effect, (c) deposits or pledges made in connection with, or to secure payment
of, worker’s compensation, unemployment insurance, old age pension programs
mandated under applicable laws, rules or regulations or other social security
and (d) restrictions on the transfer of securities arising under federal and
state securities laws.

 

“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, Governmental Authority or other entity of any kind.

 

“Representative” means, with respect to any Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.

 

“Seller Expenses” means the expenses with respect to the organization of the
Company and its operation prior to the Closing Date actually incurred and
documented by Seller Parent and its Subsidiaries (including the Company and
including any Buyer Expense invoiced to and paid by any Acquired Company) in
accordance with the Budget (from which certain amounts as indicated in the
Budget shall be deducted), it being understood that Seller Expenses shall not
include any such expenses that exceed the amounts set forth in the Current
Expenditure Plan table in the Budget.

 

“Seller’s Knowledge” means the actual knowledge, after reasonable investigation,
of the Seller, the officers of the Acquired Companies and such other employees
of the Acquired Companies who would be reasonably expected to have knowledge of
the matter in question.

 

“Subsidiary” means, with respect to any specified person, any other Person of
which such specified Person will, at the time, directly or indirectly through
one or more Subsidiaries, (a) own at least 50% of the outstanding capital stock
(or other shares of beneficial interest) entitled to vote generally, (b) hold at
least 50% of the partnership, limited liability company, joint venture or
similar interests or (c) be a general partner, managing member or joint
venturer.

 

-6-



--------------------------------------------------------------------------------

“Tax” or “Taxes” means (a) any and all federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar, including
FICA), unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind or any charge of any kind in the nature of (or similar
to) taxes whatsoever, including any interest, penalty, or addition thereto,
whether disputed or not and (b) any liability for the payment of any amounts of
the type described in clause (a) of this definition as a result of being a
member of an affiliated, consolidated, combined or unitary group for any period,
as a result of any tax sharing or tax allocation agreement, arrangement or
understanding, or as a result of being liable for another person’s taxes as a
transferee or successor, by contract or otherwise.

 

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Treasury Regulations” means the regulations promulgated under the Code.

 

Except as otherwise explicitly specified to the contrary, (a) references to a
Section, Article, Exhibit or Schedule means a Section or Article of, or Schedule
or Exhibit to this Agreement, unless another agreement is specified, (b) the
word “including” will be construed as “including without limitation,” (c)
references to a particular statute or regulation include all rules and
regulations thereunder and any predecessor or successor statute, rules or
regulation, in each case as amended or otherwise modified from time to time, (d)
words in the singular or plural form include the plural and singular form,
respectively and (e) references to a particular Person include such Person’s
successors and assigns to the extent not prohibited by this Agreement.

 

Each of the following terms is defined in the Section of this Agreement set
forth opposite such term:

 

Term

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

Assets

   3.8

Buyer Indemnified Person

   10.1

Closing

   2.2

Closing Date

   2.2

Company Plan

   3.14.2

Current Liability Policies

   3.21

Disclosed Contract

   3.15

Documentation

   2.4

Drop Dead Date

   9.1

Employee

   3.18

Employee Plan

   3.14.1

Independent Expert

   2.4

Liability Policies

   3.21

License Agreement

   Recitals

Losses

   10.1

Notice of Objection

   2.4

Purchased Interests

   Recitals

Purchase Price

   2.1.1

Real Property

   3.9.1

Seller Indemnified Person

   10.2

SRM

   Recitals

Statement

   2.4

Support Agreement

   Recitals

Termination Date

   9.1

Third Party Claim

   10.4.1

 

-7-



--------------------------------------------------------------------------------

2. PURCHASE AND SALE OF PURCHASED INTERESTS.

 

2.1. Purchase and Sale of Purchased Interests. At the Closing, subject to the
terms and conditions of this Agreement, the Seller will sell, transfer and
deliver to the Buyer, and the Buyer will purchase from the Seller, the Purchased
Interests.

 

2.1.1 Purchase Price. The aggregate consideration for all of the Purchased
Interests in the Company will be US $10,000,000 plus an amount equal to all
Seller Expenses (the “Purchase Price”). The Purchase Price will be subject to
adjustment in accordance with Section 2.4.

 

2.2. The Closing. The purchase and sale of the Purchased Interests (the
“Closing”) will take place at the offices of Ropes & Gray LLP at 45 Rockefeller
Plaza, New York, New York on June 13, 2005 or at such other place and on such
other date as the Buyer and the Seller may agree in writing (the “Closing
Date”), in each case, subject to the satisfaction of the conditions set forth in
Sections 7 and 8 which can be satisfied prior to closing. Except as otherwise
provided in Section 9, the failure to consummate the purchase and sale provided
for in this Agreement on the date and time and at the place specified herein
will not relieve any party to this Agreement of any obligation under this
Agreement.

 

2.3. Closing Deliveries. At the Closing, the Buyer will deliver to the Seller
cash in the amount of US $10,000,000 by wire transfer of immediately available
federal funds to the accounts designated in writing not fewer than two Business
Days prior to the scheduled Closing Date.

 

2.4. Post-Closing Adjustment. (a) Within ten (10) days after the Closing Date,
the Seller shall provide to the Buyer, a statement as to the computation of the
Seller Expenses (the “Statement”) together with documentation (the
“Documentation”) as to the Seller Expenses in accordance with Schedule 1.1.
Unless the Buyer notifies the Seller in writing within thirty (30) days after
the Buyer’s receipt of the Documentation of any objections to the computation of
the Seller Expenses (the “Notice of Objection”), the Seller’s computation shall
become final and binding.

 

(b) During such 30-day period, Buyer and its representatives shall be permitted
to review the working papers of the Seller and the Seller’s accountants relating
to the Statement, and the Seller shall provide the Buyer and its representatives
any

 

-8-



--------------------------------------------------------------------------------

information reasonably requested and shall provide them access at all reasonable
times to the Seller’s personnel, properties, books and records relating to the
Business for such purpose. Any Notice of Objection shall specify in reasonable
detail the basis for the objections set forth therein.

 

(c) If the Buyer provides the Notice of Objection to the Seller within such
30-day period, the Buyer and the Seller shall, during the 30-day period
following the Buyer’s receipt of the Notice of Objection, attempt in good faith
to resolve the Buyer’s objections. During such 30-day period, the Seller and its
representatives shall be permitted to review the working papers of the Buyer and
the Buyer’s accountants relating to the Notice of Objection and the basis
therefor. If the Buyer and the Seller are unable to resolve all such objections
within such 30-day period, the matters remaining in dispute shall be submitted
to Citrin Cooperman & Co., LLP (such selected firm being the “Independent
Expert”). The parties shall instruct the Independent Expert to render its
written decision as promptly as practicable but in no event later than 60 days
after its selection. The resolution of disputed items by the Independent Expert
shall be final and binding, and the determination of the Independent Expert
shall constitute an arbitral award that is final, binding and non-appealable and
upon which a judgment may be entered by a court having jurisdiction thereover.
The fees and expenses of the Independent Expert shall be allocated equally
between the Buyer and the Seller.

 

(d) Within 10 days after the Statement has become final and binding in
accordance with this Section 2.4, the Buyer shall pay to the Seller an amount in
cash equal to the Seller Expenses. Any such payment hereunder shall be made by
wire transfer of immediately available funds to an account designated in writing
by the Seller.

 

2.5. Allocation of Purchase Price. The Purchase Price shall be allocated among
the Assets of the Company in a manner to be determined by the Buyer and
consented to by the Seller (which consent shall not be unreasonably withheld) on
or prior to the Closing Date. Each of the Seller and the Buyer agrees to adhere
to such allocation for all Tax purposes. The portion of the Purchase Price
allocated to the Licenses shall be treated by the Seller as royalty income and
by the Buyer as deductible royalty payments in respect of such Licenses for all
Tax purposes. Each of Seller and Buyer shall prepare and file, or cause to be
prepared and filed, all Tax Returns (including any related information
statements and documents) with all appropriate taxing authorities on a basis
consistent with this Section 2.5.

 

-9-



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES REGARDING THE ACQUIRED COMPANIES.

 

In order to induce the Buyer to enter into and perform this Agreement and to
consummate the Contemplated Transactions, the Company and the Seller and Seller
Parent hereby jointly and severally represent and warrant to the Buyer as
follows:

 

3.1. Organization; No Activities.

 

3.1.1 Organization. Schedule 3.1.1 sets forth for each Acquired Company its
name, jurisdiction and date of organization. Each Acquired Company is (or, in
the case of DevCo, prior to the Closing Date will be) (a) duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and (b) duly qualified to do business and in good standing in each
jurisdiction in which it owns or leases Real Property and in each other
jurisdiction in which the failure to so qualify has not had, and is not
reasonably likely to have, a Material Adverse Effect. The Seller has (or, in the
case of DevCo, prior to the Closing Date will have) delivered to the Buyer true,
accurate and complete copies of (x) the Organizational Documents of each
Acquired Company and (y) the minute books of each Acquired Company which contain
records of all meetings held of, and other corporate actions taken by, its
membership interestholders or stockholders, as the case may be, Board of
Directors and any committees appointed by its Board of Directors.

 

3.1.2 No Activities. Prior to the date of this Agreement, neither of the
Acquired Companies has engaged in any activities other than those related to its
organization.

 

3.2. Power and Authorization.

 

3.2.1 Contemplated Transaction. The execution, delivery and performance by each
Acquired Company of this Agreement and each Ancillary Agreement to which it is
(or will be) a party and the consummation of the Contemplated Transactions are
within the power and authority of each Acquired Company and have been duly
authorized by all necessary action on the part of each Acquired Company. This
Agreement and each Ancillary Agreement to which each Acquired Company is (or
will be) a party (a) has been (or, in the case of Ancillary Agreements to be
entered into at or prior to the Closing, will be) duly executed and delivered by
each Acquired Company and (b) is (or, in the case of Ancillary Agreements to be
entered into at or prior to the Closing, will be) a legal, valid and binding
obligation of such Acquired Company, enforceable against each such Acquired
Company in accordance with its terms.

 

3.2.2 Capital Contribution. The Seller, in granting the license under Section
5.1.1(a) of the License Agreement made such grant as a contribution to the
capital of Newco and properly reflected such contribution to capital in the
records of the Seller and Newco.

 

3.2.3 Conduct of Business. Each Acquired Company has the full power and
authority necessary to own and use its Assets and carry on its business.

 

3.3. Authorization of Governmental Authorities. Except as disclosed on Schedule
3.3, no action by (including any authorization, consent or approval), or in
respect of, or filing with, any Governmental Authority is required for, or in
connection with, the valid and lawful (a) authorization, execution, delivery and
performance by any Acquired Company of this Agreement and each Ancillary
Agreement to which it is (or will be) a party or (b) the consummation of the
Contemplated Transactions by each Acquired Company.

 

-10-



--------------------------------------------------------------------------------

3.4. Noncontravention. Neither the execution, delivery and performance by an
Acquired Company or the Seller of this Agreement or any Ancillary Agreement to
which it is (or will be) a party nor the consummation of the Contemplated
Transactions will: (a) assuming the taking of any action by (including any
authorization, consent or approval), or in respect of, or any filing with, any
Governmental Authority, in each case, as disclosed on Schedule 3.4, violate any
law, rule or regulation applicable to an Acquired Company; (b) result in a
breach or violation of, or default under, any Contractual Obligation of any
Acquired Company; (c) require any action by (including any authorization,
consent or approval) or in respect of (including notice to), any Person under
any Contractual Obligation of any Acquired Company; (d) result in the creation
or imposition of an Encumbrance upon, or the forfeiture of, any Asset; or (e)
result in a breach or violation of, or default under, the Organizational
Documents of any Acquired Company.

 

3.5. Capitalization of the Acquired Companies.

 

3.5.1 Outstanding Capital Stock. As of the date of this Agreement (or, in the
case of DevCo, as of the Closing Date), the entire authorized capital of each
Acquired Company is as set forth on Schedule 3.5. All of the outstanding
membership interests or shares of capital stock, as the case may be, of each
Acquired Company have been (or, in the case of DevCo, as of the Closing Date
will have been) duly authorized, validly issued, and are or will be, as the case
may be, fully paid and non-assessable.

 

3.5.2 Ownership. The Company holds no membership interests in its treasury. All
of the outstanding Equity Interests of the Company and DevCo, respectively, are
held of record and beneficially owned by the Seller and the Company,
respectively. The Seller has delivered or made available to the Buyer true,
accurate and complete copies of the stock ledger or equivalent of each Acquired
Company which reflects all issuances, transfers, repurchases and cancellations
of shares of its membership interests or capital stock, as the case may be.

 

3.5.3 Subsidiaries. On the Closing Date, the Company will have no Subsidiaries
other than DevCo. All of the outstanding Equity Interests in DevCo on the
Closing Date are set forth on Schedule 3.5 and will, on the Closing Date, be
validly issued, fully paid and non-assessable. On the Closing Date, the Company
will be beneficial owner of all of the Equity Interests in DevCo and hold such
Equity Interests free and clear of all Encumbrances except as are imposed by
applicable securities laws. Neither Acquired Company controls, directly or
indirectly, or owns any Equity Interest in any other Person (except for the
Company’s ownership interest in DevCo).

 

3.5.4 Encumbrances, etc. (a) There are no preemptive rights or other similar
rights in respect of any Equity Interests in either Acquired Company, (b) except
as imposed by applicable securities laws, there are no Encumbrances on, or other
contractual obligations relating to, the ownership, transfer or voting of any
Equity Interests in either Acquired Company, or otherwise affecting the rights
of any holder of the Equity Interests in either Acquired Company, and (c) except
for the Contemplated Transactions, there is no Contractual Obligation, or
provision in the Organizational Documents of either Acquired Company which
obligates it to purchase, redeem or

 

-11-



--------------------------------------------------------------------------------

otherwise acquire, or make any payment (including any dividend or distribution)
in respect of, any Equity Interests in either Acquired Company.

 

3.6. Absence of Liabilities. Other than as provided in the Budget, neither
Acquired Company has any Liabilities.

 

3.7. Absence of Certain Developments. Since the Company’s and DevCo’s
organization, the Business has been conducted in the ordinary course of business
and, except for the matters disclosed Schedule 3.7 (which matters have not had,
and are not reasonably likely to have, a Material Adverse Effect):

 

(a) neither Acquired Company has (i) amended its Organizational Documents, (ii)
amended any term of its outstanding Equity Interests or other securities or
(iii) issued, sold, granted, or otherwise disposed of, its Equity Interests or
other securities;

 

(b) neither Acquired Company has permitted any of its Assets to become subject
to an Encumbrance other than a Permitted Encumbrance;

 

(c) neither Acquired Company has (i) made any declaration, setting aside or
payment of any dividend or other distribution with respect to, or any
repurchase, redemption or other acquisition of, any of its capital stock or
other Equity Interests or (ii) entered into, or performed, any transaction with,
or for the benefit of, the Seller or any Affiliate of any Seller (other than
payments made to officers, directors and employees in the ordinary course of
business);

 

(d) there has been no material loss, destruction, damage or eminent domain
taking (in each case, whether or not insured) affecting the Business or any
material Asset;

 

(e) neither Acquired Company has adopted any Employee Plan which provides for
any non-statutory payments or benefits;

 

(f) neither Acquired Company has entered into any Contractual Obligation to do
any of the things referred to elsewhere in this Section 3.7; and

 

(g) neither event or circumstance has occurred which has had, or is reasonably
likely to have, a Material Adverse Effect.

 

3.8. Ownership of Assets. Each Acquired Company has good and marketable title
to, or, in the case of property held under a Contractual Obligation, an
Enforceable leasehold interest in, or right to use, all of its properties,
rights and assets, whether real or personal and whether tangible or intangible
which consist solely of the assets set forth on Schedule 3.8 (collectively, the
“Assets”). Except as disclosed on Schedule 3.8, none of the Assets is subject to
any Encumbrance other than Permitted Encumbrances.

 

3.9. Real Property.

 

3.9.1 Neither of the Acquired Companies owns or leases any real property.

 

-12-



--------------------------------------------------------------------------------

3.10. [RESERVED]

 

3.11. Intellectual Property.

 

3.11.1 The Acquired Companies are the sole owners of or have the right to use
all Company Technology, and none of the Company Technology is in the possession,
custody, or control of any Person other than the Acquired Companies.

 

3.11.2 (a) Neither the Seller nor either of the Acquired Companies (i) has,
directly or indirectly, interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any Intellectual Property rights of any third
party or (ii) has received any charge, complaint, claim, demand, or notice
alleging any such interference, infringement, misappropriation, or violation
(including any claim that a Person must license or refrain from using any
Intellectual Property rights of any third party in connection with the conduct
of the Business or the use of the Company Technology) and (b) neither the
manufacture, use, sale or distribution of any of the Company Technology has
directly or indirectly interfered with, infringed upon or otherwise come into
conflict with any Intellectual Property rights of any third party. To Seller’s
knowledge, no third party has interfered with, infringed upon, misappropriated,
or otherwise come into conflict with any Company Technology.

 

3.11.3 The Seller hereby repeats for the benefit of the Buyer as if set forth
herein each of the representations and warranties set forth in Sections 12.1A of
the License Agreement and Section 13A of the Support Agreement.

 

3.11.4 Schedule 3.11.4 identifies each License. Except as disclosed on Schedule
3.11, there are no royalties due to any third parties for the use of the Company
Technology.

 

3.11.5 Except as disclosed on Schedule 3.11.5, none of the Company Technology
constitutes or is dependent on or incorporates any open source computer code,
and none of the Company Technology is subject to any License or other
Contractual Obligation that would require the Company to divulge to any Person
any source code or trade secret that is part of the Company Technology.

 

3.11.6 Except as disclosed on Schedule 3.11.6, each item of Intellectual
Property owned or used by each Acquired Company immediately before the Closing
Date will be owned or available for use by the Acquired Company on identical
terms and conditions immediately subsequent to the Closing Date and such
ownership or right to use will remain in effect without adverse change after the
Closing Date. Each Acquired Company has taken all necessary action to maintain
and protect each item of Intellectual Property that it owns or uses.

 

3.11.7 The binding Settlement and License Term Sheet dated March 29, 2005,
between Sky Technologies, Ltd and i2 Inc. and any binding agreement that
implements such term sheet does not and will not adversely affect the Seller’s
ability to perform under the License Agreement or the Support Agreement.

 

-13-



--------------------------------------------------------------------------------

3.12. Legal Compliance; Illegal Payments; Permits.

 

3.12.1 Compliance. Neither Acquired Company is in breach or violation of, or
default under (a) its Organizational Documents nor, to the Seller’s Knowledge,
is there a basis which could constitute such a breach, violation or default; or
(b) any material law, rule or regulation applicable to it or the Business nor,
to Seller’s Knowledge, is there a basis which could constitute such a breach,
violation or default, except for breaches, violation or defaults which have not
had, and are not reasonably likely to have, a Material Adverse Effect.

 

3.12.2 Illegal Payments, etc. In the conduct of the Business, no Acquired
Company nor any of its directors, officers, employees, sub-contractors or
agents, has (a) directly or indirectly, given, or agreed to give, any illegal
gift, contribution, payment or similar benefit to any supplier, customer,
governmental official or employee or other Person who was, is or may be in a
position to help or hinder an Acquired Company (or assist in connection with any
actual or proposed transaction) or made, or agreed to make, any illegal
contribution, or reimbursed any illegal political gift or contribution made by
any other Person, to any candidate for federal, state, local or foreign public
office or (b) established or maintained any unrecorded fund or asset or made any
false entries on any books or records for any purpose.

 

3.12.3 Permits. Each Acquired Company has been (or, in the case of DevCo, prior
to the Closing, will have been) duly granted all Permits under all laws, rules
or regulations necessary for the conduct of the Business. Schedule 3.12.3
describes each Permit affecting, or relating to, the Assets or the Business
together with the Governmental Authority or other Person responsible for issuing
such Permit. The Permits are valid and in full force and effect, no Acquired
Company is in breach or violation of, or default under, any such Permit, and, to
the Seller’s Knowledge, no basis exists which, with notice or lapse of time or
both, would constitute any such breach, violation nor default and the Permits
will continue to be valid and in full force and effect, on identical terms
following the consummation of the Contemplated Transactions.

 

3.13. Tax Matters.

 

3.13.1 Each Acquired Company has timely filed, or has caused to be timely filed
on its behalf, all Tax Returns required to be filed by it in accordance with all
Legal Requirements. All such Tax Returns were true, correct and complete in all
respects. All Taxes owed by each Acquired Company (whether or not shown on any
Tax Return) have been timely paid in full. There are no Encumbrances with
respect to Taxes upon any Asset other than Permitted Encumbrances for current
Taxes not yet due and payable.

 

3.13.2 Each Acquired Company has deducted, withheld and timely paid to the
appropriate Governmental Authority all Taxes required to be deducted, withheld
or paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party, and each Acquired
Company has complied with all reporting and recordkeeping requirements.

 

-14-



--------------------------------------------------------------------------------

3.13.3 No Acquired Company is a party to any Contractual Obligation relating to
Tax sharing or Tax allocation. No Acquired Company has any Liability for the
Taxes of any Person (other than an Acquired Company) under Treasury Regulation
1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract or otherwise.

 

3.13.4 No Acquired Company owns any property of a character, the indirect
transfer of which, pursuant to this Agreement, would give rise to any
documentary, stamp, or other transfer Tax.

 

3.13.5 The Company has, at all times since its organization, been disregarded as
an entity separate from its owner for U.S. federal, state and local income tax
purposes.

 

3.14. Employee Benefit Plans.

 

3.14.1 For purposes of this Agreement, “Employee Plan” means any plan, program,
agreement, policy or arrangement, whether or not reduced to writing, and whether
covering a single individual or a group of individuals, that is (a) a welfare
plan within the meaning of Section 3(1) of ERISA, (b) a pension benefit plan
within the meaning of Section 3(2) of ERISA, (c) a stock bonus, stock purchase,
stock option, restricted stock, stock appreciation right or similar equity-based
plan or (d) any other deferred-compensation, retirement, welfare-benefit, bonus,
incentive or fringe-benefit plan, program or arrangement.

 

3.14.2 Schedule 3.14 lists all Employee Plans as to which an Acquired Company
sponsors, maintains, contributes or is obligated to contribute, or under which
an Acquired Company has or may have any Liability, or which benefits any current
or former employee, director, consultant or independent contractor of an
Acquired Company or the beneficiaries or dependents of any such Person (each a
“Company Plan”). With respect to each Company Plan, the Seller has delivered to
the Buyer true, accurate and complete copies of each of the following: (a) if
the plan has been reduced to writing, the plan document together with all
amendments thereto, (b) if the plan has not been reduced to writing, a written
summary of all material plan terms, (c) copies of any summary plan descriptions,
employee handbooks or similar employee communications.

 

3.14.3 No Acquired Company or any other Person that would be considered a single
employer with an Acquired Company under the Code or ERISA has ever maintained a
plan subject to Title IV of ERISA or Code Section 412, including any
“multiemployer plan” as defined in Section 4001(a)(8) of ERISA. Except as
required under Section 601 et seq. of ERISA, no Company Plan provides severance
or salary continuation benefits or benefits or coverage in the nature of health,
life or disability insurance following retirement or other termination of
employment. Nothing has occurred with respect to any Company Plan that has
subjected or could subject an Acquired Company to a penalty under ERISA or other
Liability (other than a Liability for contributions, premiums or benefits
payable in the normal course and in accordance with the terms of the Company
Plan) or to an excise tax under the Code, or that has subjected

 

-15-



--------------------------------------------------------------------------------

or could subject any participant in, or beneficiary of, a Company Plan to a tax
under Chapter 43 of the Code.

 

3.14.4 None of the Company Plans is sponsored by, or maintained solely by, the
Acquired Companies or any of them, and upon consummation of the Contemplated
Transactions will cease to be liable for any contributions, premiums or benefits
under, and except to the extent required by Section 601 et seq. of ERISA all
employees of the Acquired Companies will cease to participate actively in and
will cease accruing additional benefits under, the Company Plans.

 

3.15. Contracts. Except for the Ancillary Agreements and as disclosed on
Schedule 3.15, neither Acquired Company is bound by or a party to any
Contractual Obligation. The Seller has delivered or made available to the Buyer
true, accurate and complete copies of each written Contractual Obligation listed
on Schedule 3.15, in each case, as amended or otherwise modified and in effect.

 

3.15.1 Enforceability, etc. To the Seller’s Knowledge, each Contractual
Obligation required to be disclosed on Schedule 3.14 (Employee Plans), Schedule
3.15 (Contracts), or Schedule 3.21 (Insurance) (each, a “Disclosed Contract”) is
Enforceable against each party to such Contractual Obligation (other than DS
Parent or any of its Subsidiaries as to which the Seller and Seller Parent make
no representation or warranty), and is in full force and effect, and, subject to
obtaining any necessary consents disclosed in Schedule 3.3, will continue to be
so Enforceable and in full force and effect on identical terms following the
consummation of the Contemplated Transactions.

 

3.15.2 Breach, etc. No Acquired Company or, to the Seller’s Knowledge, any other
party to any Contractual Obligation (other than DS Parent or any of its
Subsidiaries as to which the Seller and Seller Parent make no representation or
warranty) is in breach or violation of, or default under, or has repudiated any
provision of, any Contractual Obligation.

 

3.16. Affiliate Transactions. Neither the Seller nor any of its Affiliates is an
officer, director, employee, consultant, competitor, creditor, debtor, customer,
distributor, supplier or vendor of, or is a party to any Contractual Obligation
with, an Acquired Company. Neither the Seller nor any of its Affiliates owns any
Asset used in, or necessary to, the Business.

 

3.17. Suppliers. Schedule 3.17 sets forth a complete and accurate list of all
suppliers of materials, products or services to the Acquired Companies. The
relationships of the Acquired Companies with its suppliers are good commercial
working relationships and none of such suppliers has canceled, terminated or
otherwise materially altered or notified an Acquired Company of any intention to
do any of the foregoing or otherwise threatened in writing to cancel, terminate
or materially alter its relationship with an Acquired Company.

 

3.18. Employees.

 

(a) Schedule 3.18(a) (which was previously delivered to the Buyer) sets forth a
complete list of each individual that is, on the date hereof, or is expected, at
the Closing Date, to be employed by Newco or DevCo either on a full-time,
part-time, or

 

-16-



--------------------------------------------------------------------------------

contractor basis (each, an “Employee”), describes the nature of such
relationship and sets forth the annual Compensation owed to such Employee.
Schedule 3.18(a) shall identify groups of Employees as follows: employees of i2
India who shall be contracted to one of the Acquired Companies; employees of i2
India who shall be employed by DevCo and based in India; employees of i2 India
who shall be employed by DevCo and based in the United States; and employees of
the Seller who shall be contracted to Newco and based in the United States.

 

(b) Schedule 3.18(b) shall include the execution copy of each Contractor
Agreement entered into prior to the date hereof and shall be updated prior to
the Closing with any Contractor Agreement entered into prior thereto.

 

(c) There are no labor troubles (including any work slowdown, lockout, stoppage,
picketing or strike) pending, or to the Seller’s Knowledge, threatened between
an Acquired Company, on the one hand, and its employees, on the other hand, and
there have been no such troubles since the Acquired Companies were organized. No
employee of an Acquired Company is represented by a labor union, neither
Acquired Company is a party to, or otherwise subject to, any collective
bargaining agreement or other labor union contract, no petition has been filed
or proceedings instituted by an employee or group of employees of either
Acquired Company with any labor relations board seeking recognition of a
bargaining representative and there is no organizational effort currently being
made or threatened by, or on behalf of, any labor union to organize employees of
either Acquired Company and no demand for recognition of employees of an
Acquired Company has been made by, or on behalf of, any labor union. No
executive officer’s or other key employee’s employment with the Acquired
Companies has been terminated for any reason nor has any such officer or
employee notified the Company of his or her intention to resign or retire.

 

(d) Each of the Acquired Companies is in compliance in form and operation with
all applicable labor laws. Each of the Acquired Companies and its contractors is
in full and formal compliance with all laws applicable to deployment and usage
of contract labor. All contributions (including all employer contributions and
employee salary reduction contributions) that are due under any applicable labor
laws have been paid and all contributions for any period ending on or before the
Closing Date that are not yet due will be paid on a timely basis. No employee of
DevCo has been entitled to receive workmen’s compensation under the Workmen’s
Compensation Act, 1923 or to claim benefits under the Employees State Insurance
Act, 1948. There are no current plans or obligations to pay any of the Acquired
Companies’ employees for loss of office or redundancy. There are no pending
claims for back wages, dues or payments in any other form demanded by any of the
Acquired Companies’ past or present employees or workmen. There are no labor or
employment related disputes pending against either Acquired Company before any
labor courts, arbitral tribunals, courts, or other judicial or quasi-judicial
authority. There has not been any instance of disciplinary proceedings or claims
taken out against any worker or employee of either Acquired Company and there is
no outstanding dispute or claim against either Acquired Company in this regard.
Neither of the Acquired Companies is providing

 

-17-



--------------------------------------------------------------------------------

non-statutory pension or superannuation schemes to any of its employees or
workmen.

 

3.19. Litigation; Governmental Orders.

 

3.19.1 Litigation. There is no Action to which an Acquired Company is a party
(either as plaintiff or defendant) or to which its Assets are subject pending,
or to the Seller’s Knowledge, threatened, which may affect an Acquired Company
or its ownership of, or interest in, any Asset or the use or exercise by the
Acquired Companies of any Asset. There is no Action to which an Acquired Company
is a party (either as plaintiff or defendant) or to which its Assets are subject
pending, or to the Seller’s Knowledge, threatened, which (a) in any manner
challenges or seeks the rescission of, or seeks to prevent, enjoin, alter or
materially delay the consummation of, or otherwise relates to, this Agreement
and the Contemplated Transactions, or (b) may result in any change in the
current equity ownership of any Acquired Company, nor, to the Seller’s
Knowledge, is there any basis for any of the foregoing. There is no Action which
an Acquired Company presently intends to initiate.

 

3.19.2 Governmental Orders. No Governmental Order has been issued which is
applicable to, or otherwise affects, an Acquired Company or its Assets or the
Business.

 

3.20. Products. Other than software development activity undertaken in
furtherance of the License Agreement and the Support Agreement, neither of the
Companies has manufactured, sold, leased, licensed, delivered or installed any
products.

 

3.21. Insurance. Schedule 3.21 sets forth a list of insurance policies,
including policies by which the Acquired Companies, or any of their Assets,
employees, officers or directors or the Business has been insured since their
organization (the “Liability Policies”) and their respective expiration dates.
The list includes for each Liability Policy the type of policy, form of
coverage, policy number and name of insurer. The Seller has made available to
the Buyer true, accurate and complete copies of all Liability Policies, in each
case, as amended or otherwise modified and in effect. Schedule 3.21 describes
any self-insurance arrangements affecting the Acquired Companies. The Acquired
Companies have since their organization maintained in full force and effect with
financially sound and reputable insurers insurance with respect to their Assets
and the Business, in such amounts and against such losses and risks as is
customarily carried by Persons engaged in the same or similar business and as is
required under the terms of any applicable Real Property Leases or other
Contractual Obligations. No insurer (a) has questioned, denied or disputed (or
otherwise reserved its rights with respect to) the coverage of any claim pending
under any Liability Policy or (b) has threatened to cancel any Liability Policy.
To the Seller’s Knowledge, no insurer plans to raise the premiums for, or
materially alter the coverage under, any Current Liability Policy. Except as
disclosed on Schedule 3.21, the Acquired Companies will after the Closing
continue to have coverage under all of the Liability Policies with respect to
events occurring prior to the Closing.

 

3.22. Banking Facilities. Schedule 3.22 sets forth a true, correct and complete
list of: (a) each bank, savings and loan or similar financial institution with
which an Acquired

 

-18-



--------------------------------------------------------------------------------

Company has an account or safety deposit box or other arrangement, and any
numbers or other identifying codes of such accounts, safety deposit boxes or
such other arrangements maintained by an Acquired Company thereat; (b) the names
of all Persons authorized to draw on any such account or to have access to any
such safety deposit box facility or such other arrangement; and (c) any
outstanding powers of attorney executed by or on behalf of an Acquired Company.

 

3.23. Powers of Attorney. No Acquired Company has general or special powers of
attorney outstanding (whether as grantor or grantee thereof).

 

3.24. No Brokers. Neither Acquired Company has any Liability of any kind to, or
is subject to any claim of, any broker, finder or agent in connection with the
Contemplated Transactions other than those which will be borne by the Seller.

 

4. REPRESENTATIONS AND WARRANTIES OF THE SELLER.

 

The Seller hereby represents and warrants to the Buyer that:

 

4.1. Organization. The Seller is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.

 

4.2. Power and Authorization. The execution, delivery and performance by the
Seller of this Agreement and each Ancillary Agreement to which it is (or will
be) a party and the consummation of the Contemplated Transactions are within the
power and authority of the Seller and, if applicable, have been duly authorized
by all necessary action on the part of the Seller. This Agreement and each
Ancillary Agreement to which the Seller is (or will be) a party (a) has been
(or, in the case of Ancillary Agreements to be entered into at or prior to the
Closing, will be) duly executed and delivered by such Seller and (b) is (or in
the case of Ancillary Agreements to be entered into at or prior to the Closing,
will be) a legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms.

 

4.3. Authorization of Governmental Authorities. Except as disclosed on Schedule
4.3, no action by (including any authorization, consent or approval), or in
respect of, or filing with, any Governmental Authority is required for, or in
connection with, the valid and lawful (a) authorization, execution, delivery and
performance by the Seller of this Agreement and each Ancillary Agreement to
which it is (or will be) a party or (b) the consummation of the Contemplated
Transactions by the Seller.

 

4.4. Noncontravention. Neither the execution, delivery and performance by the
Seller of this Agreement or any Ancillary Agreement to which the Seller is (or
will be) a party nor the consummation of the Contemplated Transactions will (a)
assuming the taking of any action by (including any authorization, consent or
approval) or in respect of, or any filing with, any Governmental Authority, in
each case, as disclosed on Schedule 4.3, violate any provision of any law, rule
or regulation applicable to the Seller; (b) result in a breach or violation of,
or default under, any Contractual Obligation of the Seller; (c) require any
action by (including any authorization, consent or approval) or in respect of
(including notice to), any Person under any Contractual Obligation; or (d)
result in a breach or violation of, or default under, the Seller’s
Organizational Documents.

 

-19-



--------------------------------------------------------------------------------

4.5. Title. The Seller is the record and beneficial owner of the Purchased
Interests, and has good and marketable title to such Purchased Interests, free
and clear of all Encumbrances except as are imposed by applicable securities
laws. The Seller has full right, power and authority to transfer and deliver to
the Buyer valid title to the Purchased Interests held by the Seller, free and
clear of all Encumbrances. Immediately following the Closing, the Buyer will be
the record and beneficial owner of such Purchased Interests, and have good and
marketable title to such Purchased Interests, free and clear of all Encumbrances
except as are imposed by applicable securities laws or created by the Buyer.
Except pursuant to this Agreement, there is no Contractual Obligation pursuant
to which the Seller has, directly or indirectly, granted any option, warrant or
other right to any Person to acquire the Purchased Interests or other Equity
Interests in an Acquired Company.

 

4.6. No Brokers. The Seller has no Liability of any kind to any broker, finder
or agent with respect to the Contemplated Transactions for which the Buyer could
be liable.

 

5. REPRESENTATIONS AND WARRANTIES OF THE BUYER.

 

The Buyer represents and warrants to the Seller and Seller Parent that:

 

5.1. Organization. The Buyer is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.

 

5.2. Power and Authorization. The execution, delivery and performance by the
Buyer of this Agreement and each Ancillary Agreement to which it is (or will be)
a party and the consummation of the Contemplated Transactions are within the
power and authority of the Buyer and have been duly authorized by all necessary
action on the part of the Buyer. This Agreement and each Ancillary Agreement to
which the Buyer is (or will be) a party (a) has been (or, in the case of
Ancillary Agreements to be entered into at or prior to the Closing, will be)
duly executed and delivered by the Buyer and (b) is (or in the case of Ancillary
Agreements to be entered into at or prior to the Closing, will be) a legal,
valid and binding obligation of the Buyer, enforceable against the Buyer in
accordance with its terms.

 

5.3. Authorization of Governmental Authorities. No action by (including any
authorization, consent or approval), or in respect of, or filing with, any
Governmental Authority is required for, or in connection with, the valid and
lawful (a) authorization, execution, delivery and performance by the Buyer of
this Agreement and each Ancillary Agreement to which it is (or will be) a party
or (b) the consummation of the Contemplated Transactions by the Buyer.

 

5.4. Noncontravention. Neither the execution, delivery and performance by the
Buyer of this Agreement or any Ancillary Agreement to which it is (or will be) a
party nor the consummation of the Contemplated Transactions will (a) assuming
the taking of any action by (including any authorization, consent or approval)
or in respect of, or any filing with, any Governmental Authority violate any
provision of any law, rule or regulation applicable to the Buyer; (b) result in
a breach or violation of, or default under, any Contractual Obligation of the
Buyer; (c) require any action by (including any authorization, consent or
approval) or in

 

-20-



--------------------------------------------------------------------------------

respect of (including notice to), any Person under any Contractual Obligation;
or (d) result in a breach or violation of, or default under, the Buyer’s
Organizational Documents.

 

5.5. No Brokers. The Buyer has no Liability of any kind to any broker, finder or
agent with respect to the Contemplated Transactions for which the Seller could
be Liable.

 

6. COVENANTS.

 

6.1. Closing. The Seller will, and will cause the Acquired Companies to take all
of the actions and deliver all the various certificates, documents and
instruments described in Section 7 as being performed or delivered by the Seller
or the Acquired Companies.

 

6.2. Operation of Business.

 

6.2.1 Conduct of Business. From the date of this Agreement until the Closing
Date, the Company will and the Seller will cause the Acquired Companies to:

 

(a) conduct the Business only in the ordinary course of business;

 

(b) maintain the value of the Business as a going concern;

 

(c) preserve intact its business organization and relationships with third
parties (including lessors, licensors, suppliers, distributors and customers)
and employees; and

 

(d) consult with the Buyer prior to taking any action or entering into any
transaction that may be of strategic importance to an Acquired Company.

 

6.2.2 Buyer’s Consent. Without limiting the generality of Section 6.2.1, without
the written consent of the Buyer, the Company will not, and the Seller will
cause the Acquired Companies not to:

 

(a) take or omit to take any action that would cause the representations and
warranties in Section 3 to be untrue at, or as of any time prior to, the Closing
Date;

 

(b) either (i) amend its Organizational Documents, (ii) amend any term of its
outstanding Equity Interests or other securities or (iii) issue, sell, grant, or
otherwise disposed of, its Equity Interests or other securities;

 

(c) become liable in respect of any Guarantee or incur, assume or otherwise
become liable in respect of any Debt;

 

(d) permit any of its Assets to become subject to an Encumbrance other than a
Permitted Encumbrance;

 

(e) either (i) make any declaration, setting aside or payment of any dividend or
other distribution with respect to, or any repurchase, redemption or other
acquisition of, any of its capital stock or other Equity Interests or (ii) enter
into, or perform, any

 

-21-



--------------------------------------------------------------------------------

transaction with, or for the benefit of, the Seller or any Affiliate of any
Seller (other than payments made to officers, directors and employees in the
ordinary course of business);

 

(f) increase the Compensation payable or paid, whether conditionally or
otherwise, to any officer, director, employee, consultant or agent above such
amounts set forth in Schedule 3.18(a);

 

(g) enter into any Contractual Obligation providing for the employment or
consultancy of any Person on a full-time, part-time, consulting sub-contractor
or other basis or otherwise providing Compensation or other benefits to any
officer, director, employee, contractor, sub-contractor or consultant (other
than an Employee set forth on Schedule 3.18(a) or 3.18(b) as such Schedule may
be amended from time to time with the consent of the Buyer);

 

(h) make, change or revoke any material Tax election, elect or change any method
of accounting for Tax purposes, settle any Action in respect of Taxes or enter
into any Contractual Obligation in respect of Taxes with any Governmental
Authority;

 

(i) terminate or close any facility, business or operation;

 

(j) except as set forth in Schedule 3.7, adopt any Employee Plan;

 

(k) write up or write down any of its material Assets or revalue its inventory;

 

(l) incur any expense not included in the Budget; or

 

(m) enter into any Contractual Obligation to do any of the things referred to
elsewhere in this Section 6.2.2.

 

6.3. Notices and Consents.

 

6.3.1 Acquired Companies. The Seller will cause the Acquired Companies to give
all notices to, make all filings with and use their commercially reasonable
efforts to obtain all authorizations, consents or approvals from, any
Governmental Authority or other Person that are set forth on Schedule 3.3 and
Schedule 3.4 or as otherwise reasonably requested by the Buyer.

 

6.3.2 Seller. The Seller will give all notices to, make all filings with and use
its commercially reasonable efforts to obtain all authorizations, consents or
approvals from, any Governmental Authority or other Person that are set forth on
Schedule 4.3 and Schedule 4.4 or as otherwise reasonably requested by the Buyer.

 

6.3.3 Buyer. The Buyer will give all notices to, make all filings with and use
its commercially reasonable efforts to obtain all authorizations, consents or
approvals from, any Governmental Authority or other Person that are set forth on
Schedule 5.3 and Schedule 5.4 or as otherwise reasonably requested by the
Company.

 

-22-



--------------------------------------------------------------------------------

6.4. [RESERVED]

 

6.5. Notice of Developments. From the date of the Agreement until the Closing
Date, the Company and the Seller will give the Buyer prompt written notice upon
becoming aware of any material development affecting the Assets, Liabilities,
Business, Employees, financial condition, operations or prospects of an Acquired
Company, or any event or circumstance that could reasonably be expected to
result in a breach of any of the Company’s or the Seller’s representations and
warranties; provided, however, that no such disclosure will be deemed to prevent
or cure any such breach of, amend or supplement any Schedule to, or otherwise
disclose any exception to, any of the representations and warranties set forth
in this Agreement.

 

6.6. Seller’s Release. Effective as of the Closing, the Seller hereby releases,
remises and forever discharges any and all rights and claims that it has had,
now has or might now have against the Acquired Companies except for (a) rights
and claims arising from or in connection with this Agreement and the Ancillary
Agreements and (b) rights and claims arising from or in connection with claims
asserted against such Seller by third parties for which the Buyer Indemnified
Persons are not entitled to indemnification by the Seller pursuant to Section
10.2.

 

6.7. Confidentiality.

 

6.7.1 Confidentiality of the Seller.

 

(a) The Seller acknowledges that the success of the Acquired Companies after the
Closing depends upon the continued preservation of the confidentiality of
certain information possessed by the Seller, that the preservation of the
confidentiality of such information by the Seller is an essential premise of the
bargain between the Seller and the Buyer, and that the Buyer would be unwilling
to enter into this Agreement in the absence of this Section 6.7.1(a).
Accordingly, the Seller hereby agrees with the Buyer that the Seller and its
Representatives will not, and will cause its Affiliates not to, at any time on
or after the Closing Date, directly or indirectly, without the prior written
consent of the Buyer, disclose or use, any confidential or proprietary
information involving or relating to the Business or an Acquired Company;
provided, however, that the information subject to the foregoing provisions of
this sentence will not include any information (i) generally available to, or
known by, the public (other than as a result of disclosure in violation hereof)
or (ii) that is required by any applicable Legal Requirement to be disclosed (in
which case the Seller will provide the Buyer with the opportunity to review in
advance the disclosure); and provided, further, that the provisions of this
Section 6.7.1(a) will not prohibit any retention of copies of records or
disclosure (a) required by any applicable Legal Requirement so long as
reasonable prior notice is given of such disclosure and a reasonable opportunity
is afforded to contest the same or (b) made in connection with the enforcement
of any right or remedy relating to this Agreement or the Contemplated
Transactions. The Seller agrees that it will be responsible for any breach or
violation of the provisions of this Section 6.7.1(a) by any of its
Representatives.

 

-23-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, the Seller and each of its Representatives
may disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the Transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to the you relating
to such tax treatment and tax structure, all as contemplated by Treasury
Regulation Section 1.6011-4(b)(3)(iii).

 

6.8. Publicity. No public announcement or disclosure will be made by any party
with respect to the subject matter of this Agreement or the Contemplated
Transactions without the prior written consent of the Buyer and the Seller;
provided, however, that the provisions of this Section 6.8 will not prohibit (a)
any disclosure required by any applicable Legal Requirements (in which case the
disclosing party will provide the other parties with the opportunity to review
in advance the disclosure) or (b) any disclosure made in connection with the
enforcement of any right or remedy relating to this Agreement or the
Contemplated Transactions.

 

6.9. Noncompetition and Nonsolicitation. The parties acknowledge and agree that
they are subject to the non-competition covenants set forth in the License
Agreement and the Support Agreement. Except as otherwise provided in the
Contractor Agreements, for a period of two years from and after the Closing
Date, neither the Seller, nor any of its Affiliates will recruit, offer
employment, employ, engage as a consultant, lure or entice away, or in any other
manner persuade or attempt to persuade, any Employee to leave the employ of the
Acquired Companies. If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 6.9 is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability will have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed.

 

6.10. Further Assurances. From and after the Closing Date, upon the request of
the Seller or the Buyer, each of the parties hereto will do, execute,
acknowledge and deliver all such further acts, assurances, deeds, assignments,
transfers, conveyances and other instruments and papers as may be reasonably
required or appropriate to carry out the Contemplated Transactions. The Seller
will not take any action that is designed or intended to have the effect of
discouraging any lessor, licensor, supplier, distributor or customer of an
Acquired Company or other Person with whom an Acquired Company has a
relationship from maintaining the same relationship with the Acquired Company
after the Closing as it maintained prior to the Closing. The Seller will refer
all customer inquiries relating to the Business to the Buyer, or an Acquired
Company, as appropriate, from and after the Closing.

 

6.11. Employees.

 

(a) The Seller shall cause Newco or DevCo, as the case may be, on or prior to
the Closing Date, to enter into the Contractor Agreements with respect to the
persons set forth on Schedule 3.18(a) and to hire the Employees in the
capacities and on the

 

-24-



--------------------------------------------------------------------------------

terms set forth on Schedule 3.18(a) (as such Schedule may be amended from time
to time prior to the Closing with the Buyer’s consent).

 

(b) The parties hereto acknowledge that it is preferable that each Employee be
hired by Newco or DevCo, as the case may be, as a full-time employee but that,
in the case of certain of the Employees, certain Legal Requirements or other
circumstances make such arrangement impracticable at the date hereof. As soon as
practicable following such time as such Legal Requirements or other
circumstances are satisfied or resolved (whether before or after the Closing
Date), the parties hereto will use their commercially reasonable efforts to
cause such Employees to be hired by Newco or DevCo, as the case may be, as
full-time employees.

 

(c) The parties hereto acknowledge that the Seller and Seller Parent uniquely
possess the know-how for the development of the SRM Intellectual Property.
Accordingly, in the event that any Employee leaves the employment of the Buyer
Newco or DevCo (either voluntarily or such Employee is terminated by the Buyer,
Newco or DevCo because such Employee’s performance is not reasonably
satisfactory to the Buyer) during the 12-month period following the Closing
Date, the Seller and Seller Parent shall use their commercially reasonable
efforts to identify and make available to the Buyer, Newco or DevCo, as the case
may be, suitable full-time replacement employee(s) or, at the Buyer’s option,
provide reasonably adequate training on the Seller’s software at the Seller’s
standard rates for such training for any such replacement employee hired by the
Buyer, Newco or DevCo.

 

6.12. Source Code. The Seller shall, on or prior to the Closing Date, deliver to
the Buyer and the Company a current version, as of the Closing Date, of all
Source Code and Source Code Documentation (as such terms are defined in the
License Agreement) as required by the terms of the License Agreement.

 

7. CONDITIONS TO THE BUYER’S OBLIGATIONS AT THE CLOSING.

 

The obligations of the Buyer to consummate the Closing is subject to the
fulfillment of each of the following conditions:

 

7.1. Representations and Warranties. The representations and warranties of the
Company and the Seller contained in this Agreement and in any document,
instrument or certificate delivered hereunder (a) that are not qualified by
materiality or Material Adverse Effect will be true and correct in all material
respects at and as of the Closing with the same force and effect as if made as
of the Closing and (b) that are qualified by materiality or Material Adverse
Effect will be true and correct in all respects at and as of the Closing with
the same force and effect as if made as of the Closing, in each case, other than
representations and warranties that expressly speak only as of a specific date
or time, which will be true and correct as of such specified date or time.

 

7.2. Performance. Each Acquired Company and the Seller will have performed and
complied in all respects, with all agreements, obligations and covenants
contained in this

 

-25-



--------------------------------------------------------------------------------

Agreement that are required to be performed or complied with by them at or prior
to the Closing.

 

7.3. LLC Interests. The Seller will have delivered to the Buyer a duly executed
LLC interest transfer power evidencing the transfer all of the Purchased
Interests (which are uncertificated).

 

7.4. DevCo. DevCo shall have been duly organized and be validly existing under
applicable law and shall possess all valid authorizations, permits and licenses
to enable it to conduct its operations as contemplated by this Agreement.

 

7.5. Compliance Certificate. The Company and the Seller will have delivered to
the Buyer a certificate substantially in the form of Exhibit 7.5.

 

7.6. Absence of Litigation. No Action will be pending or threatened in writing
which may result in a Governmental Order (nor will there be any Governmental
Order in effect) (a) which would prevent consummation of any of the Contemplated
Transactions, (b) which would result in any of the Contemplated Transactions
being rescinded following consummation, (c) which would limit or otherwise
adversely affect the right of the Buyer to own the Purchased Interests
(including the right to vote the Purchased Interests), to control the Acquired
Companies, or to operate all or any material portion of either the Business or
Assets or of the business or assets of the Buyer or any of its Affiliates or (d)
would compel the Buyer or any of its Affiliates to dispose of all or any
material portion of either the Business or Assets or the business or assets of
the Buyer or any of its Affiliates.

 

7.7. Consents, etc. All actions by (including any authorization, consent or
approval) or in respect of (including notice to), or filings with, any
Governmental Authority or other Person that are required to consummate the
Contemplated Transactions, as disclosed in Schedule 3.3, Schedule 3.4, Schedule
4.3, and Schedule 4.4 or as otherwise reasonably requested by the Buyer, will
have been obtained or made, in a manner reasonably satisfactory in form and
substance to the Buyer, and no such authorization, consent or approval will have
been revoked.

 

7.8. Proceedings and Documents. All corporate and other proceedings in
connection with the Contemplated Transactions and all documents incident thereto
will be reasonably satisfactory in form and substance to the Buyer and its
counsel, and they will have received all such counterpart original and certified
or other copies of such documents as they may reasonably request.

 

7.9. Ancillary Agreements. Each of the Ancillary Agreements will have been
executed and delivered to the Buyer by each of the other parties thereto and
shall be in full force and effect.

 

7.10. No Material Adverse Change. Since the date of this Agreement, there will
have occurred no events nor will there exist circumstances which singly or in
the aggregate have resulted in a Material Adverse Effect.

 

-26-



--------------------------------------------------------------------------------

7.11. Employees. Each of the following tests shall have been satisfied:

 

(a) At least 24 of the Employees set forth on Schedule 3.18(a) (as such Schedule
may be amended from time to time prior to the Closing with the Buyer’s consent)
shall be hired by Newco or DevCo, as the case may be, in the capacities and on
the terms set forth on such Schedule and the Seller shall have delivered to the
Buyer evidence of such employment reasonably satisfactory to the Buyer; provided
that each of the individuals previously identified by the Buyer to the Seller
shall be included in such group of 24.

 

(b) At least 20 of the 26 employees identified on Schedule 3.18(a) as (i) “DI”
or “IC” or (ii) being employed by DevCo shall be hired by Newco or DevCo, as the
case may be, in the capacities and on the terms set forth on such Schedule and
the Seller shall have delivered to the Buyer evidence of such employment
reasonably satisfactory to the Buyer.

 

(c) At least six (6) of the ten (10) Employees identified on Schedule 3.18(a) as
“IC” shall be contracted to Newco or DevCo on the terms set forth on such
Schedule.

 

(d) Each of the individuals identified on Schedule 3.18(a) with a single
asterisk (*) shall be hired by Newco or DevCo, as the case may be, in the
capacities and on the terms set forth on such Schedule and the Seller shall have
delivered to the Buyer evidence of such employment reasonably satisfactory to
the Buyer.

 

(e) At least three (3) of the four (4) individuals identified on Schedule
3.18(a) with a double asterisk (**) shall be hired by Newco or DevCo, as the
case may be, in the capacities and on the terms set forth on such Schedule and
the Seller shall have delivered to the Buyer evidence of such employment
reasonably satisfactory to the Buyer.

 

7.12. Source Code. The Seller shall have delivered to the Buyer and the Company
a current version, as of the Closing Date, of all Source Code and Source Code
Documentation (as such terms are defined in the License Agreement) as required
by the terms of the License Agreement and the acceptance tests required by
Section 4 of the License Agreement shall have been successfully completed.

 

7.13. Diligence. The Buyer shall have completed to its satisfaction an
operational, financial and legal diligence investigation of the Acquired
Companies.

 

7.14. Budget. The actual aggregate monthly cost of the Employees shall be as set
forth in Schedule 3.18(a), such amounts to be confirmed by reference to the
terms of the Employment Agreements and the Contractor Agreements.

 

8. CONDITIONS TO THE SELLER’S OBLIGATIONS AT THE CLOSING.

 

The obligation of the Seller to consummate the Closing is subject to the
fulfillment of each of the following conditions (unless waived by the Seller in
accordance with Section 12.3):

 

8.1. Representations and Warranties. The representations and warranties of the
Buyer contained in this Agreement and in any document, instrument or certificate
delivered hereunder (a) that are not qualified by materiality or Material
Adverse Effect will be true and correct in all material respects at and as of
the Closing with the same force and effect as if made as of the Closing and (b)
that are qualified by materiality or Material Adverse Effect

 

-27-



--------------------------------------------------------------------------------

will be true and correct in all respects at and as of the Closing with the same
force and effect as if made as of the Closing, in each case, other than
representations and warranties that expressly speak only as of a specific date
or time, which will be true and correct as of such specified date or time and
the Buyer shall have delivered to the Seller a certificate to such effect.

 

8.2. Performance. The Buyer will have performed and complied with, in all
respects, all agreements, obligations and covenants contained in this Agreement
that are required to be performed or complied with by the Buyer at or prior to
the Closing.

 

9. TERMINATION.

 

9.1. Termination of Agreement.

 

(a) This Agreement may be terminated (the date on which the Agreement is
terminated, the “Termination Date”) at any time prior to the Closing:

 

(i) by mutual written consent of the Buyer and the Seller;

 

(ii) by either the Buyer or the Seller by providing written notice to the other
at any time after June 30, 2005 (the “Drop Dead Date”) if the Closing will not
have occurred by reason of the failure of any condition set forth in Section 7,
in the case of the Buyer, or Section 8, in the case of the Seller, to be
satisfied (unless such failure is the result of one or more breaches or
violations of any covenant, agreement, representation or warranty of this
Agreement by the terminating party);

 

(iii) by either the Buyer or the Seller if a final, nonappealable Governmental
Order permanently enjoining, restraining or otherwise prohibiting the Closing
will have been issued by a Governmental Authority of competent jurisdiction;

 

(iv) by the Buyer if either (i) there will be a breach of any representation or
warranty of the Company or the Seller contained in this Agreement as of the date
of this Agreement or as of any subsequent date (other than representations or
warranties that expressly speak only as of a specific date or time, with respect
to which the Buyer’s right to terminate will arise only in the event of a breach
of such representation or warranty as of such specified date or time) or (ii)
the Company or the Seller will have breached or violated in any material respect
any of their respective covenants and agreements contained in this Agreement,
which breach or violation would give rise, or could reasonably be expected to
give rise, to a failure of a condition set forth in Section 7 and cannot be or
has not been cured on or before the earlier of five Business Days before the
Drop Dead Date or ten Business Days after the Buyer notifies the Company of such
breach or violation; or

 

(v) by the Seller if either (i) there will be a breach of any representation or
warranty of the Buyer contained in this Agreement as of the date of this
Agreement or as of any subsequent date (other than representations or warranties

 

-28-



--------------------------------------------------------------------------------

that expressly speak only as of a specific date or time, with respect to which
the Seller’s right to terminate will arise only in the event of a breach of such
representation or warranty as of such specified date or time) or (ii) the Buyer
will have breached or violated in any material respect any of its covenants and
agreements contained in this Agreement, which breach or violation would give
rise, or could reasonably be expected to give rise, to a failure of the
condition set forth in Section 8 and cannot be or has not been cured on or
before the earlier of five Business Days before the Drop Dead Date or ten
Business Days after the Seller notifies the Company of such breach or violation.

 

(b) This Agreement shall automatically terminate without action, by any party
hereto if the License Agreement or the Support Agreement shall have been
terminated prior to the Closing having occurred.

 

9.2. Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 9.1, this Agreement – other than the provisions of Sections
3.24, 4.6 and 5.5 (No Brokers), 6.7 (Confidentiality), 6.8 (Publicity), 10
(Indemnification) 12.10 (Governing Law) and 12.11 (Jurisdiction) 12.13 (Waiver
of Jury Trial) – will then be null and void and have no further force and effect
and all other rights and Liabilities of the parties hereunder will terminate
without any Liability of any party to any other party, except for Liabilities
arising in respect of breaches under this Agreement by any party on or prior to
the Termination Date; provided, however, that if (i) the Buyer terminates this
Agreement pursuant to Section 9.1(a)(ii) or (iv), or if this Agreement shall
have terminated pursuant to Section 9.01(b) due to the breach by the Seller or
the Company of the License Agreement or the Support Agreement or the insolvency
of the Company or the Seller, the Buyer shall, within ten (10) days after the
Termination Date, provide to the Seller documentation as to the Buyer Expenses
and the Seller shall, within thirty (30) days after the Termination Date, pay to
the Buyer an amount in cash equal to the Buyer Expenses and (ii) if the Seller
terminates this Agreement pursuant to Section 9.1(a)(ii) or (v), or if this
Agreement shall have terminated pursuant to Section 9.1(b) due to the breach by
the Buyer of the License Agreement or the Support Agreement or the insolvency of
the Buyer, the Seller shall, within ten (10) days after the Termination Date,
provide to the Buyer documentation as to the Seller Expenses and the Buyer
shall, within thirty (30) days after the Termination Date, pay to the Seller an
amount in cash equal to the Seller Expenses. The procedure set forth in Section
2.4 with regard to the resolution of disputes concerning the calculation of
Seller Expenses shall apply to the resolution of disputes concerning calculation
of Buyer Expenses and Seller Expenses under the proviso to this Section 9.2.

 

10. INDEMNIFICATION.

 

10.1. Indemnification by the Seller.

 

10.1.1 Indemnification. Subject to the limitations set forth in this Section 10,
the Seller will indemnify and hold harmless the Buyer and each of its Affiliates
(including, following the Closing, each Acquired Company), and the
Representatives and Affiliates of each of the foregoing Persons (each, a “Buyer
Indemnified Person”), from, against and in respect of any and all Actions,
Liabilities, Governmental Orders, Encumbrances,

 

-29-



--------------------------------------------------------------------------------

losses, damages, bonds, dues, assessments, fines, penalties, Taxes, fees, costs
(including costs of investigation, defense and enforcement of this Agreement),
expenses or amounts paid in settlement (in each case, including reasonable
attorneys’ and experts fees and expenses), whether or not involving a Third
Party Claim (collectively, “Losses”), incurred or suffered by the Buyer
Indemnified Persons or any of them as a result of, arising out of or directly or
indirectly relating to:

 

(a) any fraud of the Seller or the Company or any breach of any representation
or warranty made by the Company or the Seller or any of them in this Agreement
(other than in Section 4), any Ancillary Agreement or in any document, Schedule,
instrument or certificate required to be delivered pursuant to this Agreement;

 

(b) any breach or violation of any covenant or agreement of the Company to the
extent required to be performed or complied with by the Company prior to the
Closing in or pursuant to this Agreement or any Ancillary Agreement;

 

(c) any breach of any representation or warranty made by the Seller in Section
4, any Ancillary Agreement or in any document, Schedule, instrument or
certificate required to be delivered pursuant to this Agreement (in each case,
as such representation or warranty would read if all qualifications as to
Seller’s Knowledge and materiality, including each reference to the defined term
“Material Adverse Effect,” were deleted therefrom);

 

(d) any breach or violation of any covenant or agreement of the Seller
(including under this Section 10) in or pursuant to this Agreement or any
Ancillary Agreement; or

 

(e) any accrued and unpaid expense or liability of Newco or DevCo as of the
Closing that exceeds the amount of the particular Seller Expenses set forth in
the Budget (other than Buyer Expenses invoiced to an Acquired Company).

 

10.1.2 Monetary Limitations. The Seller will have no obligation to indemnify the
Buyer Indemnified Persons pursuant to Sections 10.1.1(a) and 10.1.1(c) in
respect of Losses arising from the breach of any representation or warranty
described therein unless the aggregate amount of all such Losses incurred or
suffered by the Buyer Indemnified Persons exceeds $100,000 (at which point the
Seller will indemnify the Buyer Indemnified Persons for all such Losses), and
the Seller’s aggregate liability in respect of claims for indemnification
pursuant to Sections 10.1.1(a) will not exceed the Purchase Price; provided,
however, that, subject to Section 10.2A, the Seller’s aggregate liability in
respect of claims for indemnification pursuant to Section 10.1.1(a) in respect
of breaches of representations and warranties set forth in Section 3.11
(Intellectual Property) (except as provided below) will not exceed the aggregate
of the Purchase Price and the fees paid by Newco to the Seller under the License
Agreement and the Support Agreement during the twelve (12) month period
immediately preceding the date a claim is made; and provided, further, however,
that the foregoing limitations will not apply to (a) claims for indemnification
pursuant to Sections 10.1.1(a) and 10.1.1(c) in respect of breaches of
representations and warranties set forth in Sections 3.1.1 (Organization; No
Activities),

 

-30-



--------------------------------------------------------------------------------

3.11 (Intellectual Property) to the extent such claim relates to a third-party
infringement claim, 4.1 (Organization) or 4.5 (Title) or (b) claims based upon
fraud or intentional misrepresentation.

 

10.2. Indemnity by the Buyer.

 

10.2.1 Indemnification. Subject to the limitations set forth in this Section 10,
the Buyer will indemnify and hold harmless each the Seller and the Seller’s
Affiliates (including, prior to the Closing, each Acquired Company), and the
Representatives and Affiliates of each of the foregoing Persons (each, a “Seller
Indemnified Person”), from, against and in respect of any and all Losses
incurred or suffered by the Seller Indemnified Persons or any of them as a
result of, arising out of or relating to, directly or indirectly:

 

(a) any fraud of the Buyer or any breach of any representation or warranty made
by the Buyer in this Agreement any Ancillary Agreement or in any document,
Schedule, instrument or certificate required to be delivered pursuant to this
Agreement;

 

(b) any breach or violation of any covenant or agreement of the Buyer (including
under this Section 10) or any covenant or agreement of the Company to the extent
required to be performed or complied with by the Company after the Closing, in
either case in or pursuant to this Agreement or any Ancillary Agreement; or

 

(c) any breach or violation of any covenant or agreement of the Buyer (including
under this Section 10) in or pursuant to this Agreement.

 

10.2.2 Monetary Limitations. The Buyer will have no obligation to indemnify the
Seller Indemnified Persons pursuant to Section 10.2.1(a) in respect of Losses
arising from the breach of any representation or warranty described therein
unless and until the aggregate amount of all such Losses incurred or suffered by
the Seller Indemnified Persons exceeds $100,000 (at which point the Buyer will
indemnify the Seller Indemnified Persons for all such Losses), and the Buyer’s
aggregate liability in respect of claims for indemnification pursuant to Section
10.2.1(a) will not exceed the Purchase Price; provided, however, that foregoing
limitations will not apply to (a) claims for indemnification pursuant to Section
10.2.1(a) in respect of breaches of representations and warranties set forth in
Section 5.1 (Organization) or (b) claims based upon fraud or intentional
misrepresentation.

 

10.2A No Multiple Recovery. Notwithstanding that a fact or set of facts could
give rise to a claim under this Agreement, the License Agreement and/or the
Support Agreement, no party to this Agreement shall be entitled to more than a
single recovery in connection with such facts or set of facts. Nothing herein or
in the License Agreement or the Support Agreement, however, shall limit the
ability of a party to bring an action under one or more of such agreements

 

10.3. Time for Claims. No claim may be made or suit instituted seeking
indemnification pursuant to Section 10.1.1(a) or 10.2.1(a) for any breach of any
representation or warranty unless a written notice describing such breach in
reasonable detail

 

-31-



--------------------------------------------------------------------------------

in light of the circumstances then known to the Indemnified Party, is provided
to the Indemnifying Party:

 

(a) at any time, in the case of any breach of the representations and warranties
set forth in Sections 3.1.1 (Organization), 3.2 (Power and Authorization), 3.4
(Breach of Organizational Documents), 3.5 (Capitalization), 3.24 (No Brokers),
4.1 (Organization), 4.2 (Power and Authorization), 4.4 (No Breach of
Organizational Documents of Seller), 4.5 (Title), 4.6 (No Brokers), 5.1
(Organization), 5.2 (Power and Authorization), 5.4 (Breach of Organizational
Documents) or 5.5 (No Brokers);

 

(b) at any time, in the case of any claim or suit based upon violations of law,
fraud or intentional misrepresentation;

 

(c) at any time prior to the thirtieth day after the expiration of the
applicable statute of limitations (taking into account any tolling periods and
other extensions) in the case of any breach of the representations and
warranties set forth in Sections 3.13 (Tax Matters), 3.12.1 (Compliance with
Legal Requirements), 3.12.2 (No Illegal Payments, Etc.) or 3.14 (Employee
Benefit Plans);

 

(d) at any time prior to the seventh anniversary of the Closing Date in the case
of any breach of the representations set forth in Section 3.11 (Intellectual
Property); and

 

(e) at any time prior to August 15, 2006, in the case of any breach of any other
representation and warranty in this Agreement.

 

10.4. Third Party Claims.

 

10.4.1 Notice of Claim. If any third party shall notify an Indemnified Party
with respect to any matter (a “Third Party Claim”) which may give rise to an
Indemnified Claim against an Indemnifying Party under this Section 10, then the
Indemnified Party will promptly give written notice to the Indemnifying Party;
provided, however, that no delay on the part of the Indemnified Party in
notifying the Indemnifying Party will relieve the Indemnifying Party from any
obligation under this Section 10, except to the extent such delay actually and
materially prejudices the Indemnifying Party.

 

10.4.2 Assumption of Defense, etc. The Indemnifying Party will be entitled to
participate in the defense of any Third Party Claim that is the subject of a
notice given by the Indemnified Party pursuant to Section 10.4.1. In addition,
the Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (a) the Indemnifying Party gives written
notice to the Indemnified Party within fifteen days after the Indemnified Party
has given notice of the Third Party Claim that the Indemnifying Party will
indemnify the Indemnified Party from and against the entirety of any and all
Losses the Indemnified Party may suffer resulting from, arising out of, relating
to, in the nature of, or caused by the Third Party Claim, (b) the Indemnifying
Party provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have adequate financial
resources to defend against the Third

 

-32-



--------------------------------------------------------------------------------

Party Claim and fulfill its indemnification obligations hereunder, (c) the Third
Party Claim involves only money damages and does not seek an injunction or other
equitable relief against the Indemnified Party, (d) the Indemnified Party has
not been advised by counsel that an actual or potential conflict exists between
the Indemnified Party and the Indemnifying Party in connection with the defense
of the Third Party Claim, (e) the Third Party Claim does not relate to or
otherwise arise in connection with Taxes or any criminal or regulatory
enforcement Action, (f) settlement of, an adverse judgment with respect to or
the Indemnifying Party’s conduct of the defense of the Third Party Claim is not,
in the good faith judgment of the Indemnified Party, likely to be adverse to the
Indemnified Party’s reputation or continuing business interests (including its
relationships with current or potential customers, suppliers or other parties
material to the conduct of its business) and (g) the Indemnifying Party conducts
the defense of the Third Party Claim actively and diligently. The Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim; provided, however, that the
Indemnifying Party will pay the fees and expenses of separate co-counsel
retained by the Indemnified Party that are incurred prior to Indemnifying
Party’s assumption of control of the defense of the Third Party Claim.

 

10.4.3 Limitations on Indemnifying Party. The Indemnifying Party will not
consent to the entry of any judgment or enter into any compromise or settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party unless such judgment, compromise or settlement (a) provides
for the payment by the Indemnifying Party of money as sole relief for the
claimant, (b) results in the full and general release of the Buyer Indemnified
Persons or Seller Indemnified Persons, as applicable, from all liabilities
arising or relating to, or in connection with, the Third Party Claim and (c)
involves no finding or admission of any violation of Legal Requirements or the
rights of any Person and no effect on any other claims that may be made against
the Indemnified Party.

 

10.4.4 Indemnified Party’s Control. If the Indemnifying Party does not deliver
the notice contemplated by clause (a), or the evidence contemplated by clause
(b), of Section 10.4.2 within 15 days after the Indemnified Party has given
notice of the Third Party Claim, or otherwise at any time fails to conduct the
defense of the Third Party Claim actively and diligently, the Indemnified Party
may defend, and may consent to the entry of any judgment or enter into any
compromise or settlement with respect to, the Third Party Claim in any manner it
may deem appropriate (and the Indemnified Party need not consult with, or obtain
any consent from, the Indemnifying Party in connection therewith). If such
notice and evidence is given on a timely basis and the Indemnifying Party
conducts the defense of the Third Party Claim actively and diligently but any of
the other conditions in Section 10.4.2 is or becomes unsatisfied, the
Indemnified Party may defend, and may consent to the entry of any judgment or
enter into any compromise or settlement with respect to, the Third Party Claim;
provided, however, that the Indemnifying Party will not be bound by the entry of
any such judgment consented to, or any such compromise or settlement effected,
without its prior written consent (which consent will not be unreasonably
withheld or delayed). In the event that the Indemnified Party conducts the
defense of the Third Party Claim pursuant to this Section 10.4.4, the
Indemnifying Party will (a) advance the Indemnified Party promptly and
periodically for

 

-33-



--------------------------------------------------------------------------------

the costs of defending against the Third Party Claim (including reasonable
attorneys’ fees and expenses) and (b) remain responsible for any and all other
Losses that the Indemnified Party may incur or suffer resulting from, arising
out of, relating to, in the nature of or caused by the Third Party Claim to the
fullest extent provided in this Section 10.

 

10.4.5 Consent to Jurisdiction Regarding Third Party Claim. The Buyer and the
Seller, each in its capacity as an Indemnifying Party, hereby consents to the
non-exclusive jurisdiction of any court in which any Third Party Claim may
brought against any Indemnified Party for purposes of any claim which such
Indemnified Party may have against such Indemnifying Party pursuant to this
Agreement in connection with such Third Party Claim, and in furtherance thereof,
the provisions of Section 12.11 are incorporated herein by reference, mutatis
mutandis.

 

10.5. Remedies Cumulative. The rights of each Buyer Indemnified Person and
Seller Indemnified Person under this Section 10 are cumulative, and each Buyer
Indemnified Person and Seller Indemnified Person, as the case may be, will have
the right in any particular circumstance, in its sole discretion, to enforce any
provision of this Section 10 without regard to the availability of a remedy
under any other provision of this Section 10.

 

10.6. Exclusive Remedy. The parties hereto acknowledge and agree that, in the
absence of fraud or intentional misrepresentation, the remedies provided for in
this Agreement shall be the parties’ sole and exclusive remedy with respect to
the subject matter of this Agreement; provided that the foregoing shall not be
construed as limiting in any way to the right of a party to seek injunctive
relief in accordance with Section 12.12 or to pursue its remedies as set forth
in the Ancillary Agreements.

 

11. TAX MATTERS

 

11.1. Certain Taxes and Fees. All transfer, documentary, sales, use stamp,
registration and other such Taxes, and any conveyance fees or recording charges
incurred in connection with the Contemplated Transactions, will be paid by the
Seller when due. The Seller will, at its own expense, file all necessary Tax
Returns and other documentation with respect to all such Taxes, fees and charges
and, if required by applicable law, the Buyer will (and will cause its
Affiliates to) join in the execution of any such Tax Returns and other
documentation.

 

11.2. Cooperation on Tax Matters. The Buyer, the Acquired Companies, and the
Seller will cooperate fully, as and to the extent reasonably requested by the
other party, in connection with any Tax matters relating to the Acquired
Companies (including by the provision of reasonably relevant records or
information). The party requesting such cooperation will pay the reasonable
out-of-pocket expenses of the other party.

 

-34-



--------------------------------------------------------------------------------

12. MISCELLANEOUS

 

12.1. Notices. All notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement must be in writing and must be delivered, given or otherwise provided:

 

(a) by hand (in which case, it will be effective upon delivery);

 

(b) by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission); or

 

(c) by overnight delivery by a nationally recognized courier service (in which
case, it will be effective on the Business Day after being deposited with such
courier service);

 

in each case, to the address (or facsimile number) listed below:

 

If to the Buyer, to it at:

 

Enovia Corp.

 

10330 David Taylor Drive

 

Charlotte, NC 28262

 

Telephone number: (704) 264-8779

 

Facsimile number: (704) 264-8822

Attention: Martine Wallimann

 

with a copy to:

 

Ropes & Gray LLP 45

Rockefeller Plaza

 

New York, New York 10111

 

Telephone number: (212) 841-5700

 

Facsimile number: (212) 841-5725

 

Attention: Jonathan P. Cramer

 

If to the Company, the Seller and Seller Parent, to it at:

 

11701 Luna Road

Dallas, TX 75234

Telephone number: (469) 357-1000

Facsimile number: (469) 357-6566

Attention: General Counsel

 

Each of the parties to this Agreement may specify different address or facsimile
number by giving notice in accordance with this Section 12.1 to each of the
other parties hereto.

 

-35-



--------------------------------------------------------------------------------

12.2. Succession and Assignment; No Third-Party Beneficiary. Subject to the
immediately following sentence, this Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns, each of which such successors and permitted assigns will be deemed to
be a party hereto for all purposes hereof. No party may assign, delegate or
otherwise transfer either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other parties;
provided, however, that the Buyer may (a) assign any or all of its rights and
interests hereunder to one or more of its Affiliates and (b) designate one or
more of its Affiliates to perform its obligations hereunder, in each case, so
long as Buyer is not relieved of any Liability hereunder. Except as expressly
provided herein, this Agreement is for the sole benefit of the parties and their
permitted successors and assignees and nothing herein expressed or implied will
give or be construed to give any Person, other than the parties and such
successors and assignees, any legal or equitable rights hereunder.

 

12.3. Amendments and Waivers. No amendment or waiver of any provision of this
Agreement will be valid and binding unless it is in writing and signed, in the
case of an amendment, by the Buyer, the Company, the Seller and Seller Parent,
or in the case of a waiver, by the party against whom the waiver is to be
effective. No waiver by any party of any breach or violation or, default under
any representation, warranty or covenant hereunder, whether intentional or not,
will be deemed to extend to any prior or subsequent breach, violation, default
of any such representation, warranty or covenant hereunder or affect in any way
any rights arising by virtue of any prior or subsequent such occurrence. No
delay or omission on the part of any party in exercising any right, power or
remedy under this Agreement will operate as a waiver thereof.

 

12.4. Entire Agreement. This Agreement, together with the other Ancillary
Agreements and any documents, instruments and certificates explicitly referred
to herein, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes any and all prior
discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, with respect thereto.

 

12.5. Schedules; Listed Documents, etc. Neither the listing nor description of
any item, matter or document in any Schedule hereto nor the furnishing or
availability for review of any document will be construed to modify, qualify or
disclose an exception to any representation or warranty of any party made herein
or in connection herewith, except to the extent that such representation or
warranty specifically refers to such Schedule and such modification,
qualification or exception is clearly described in such Schedule.

 

12.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute but one and the same instrument. This Agreement will
become effective when duly executed by each party hereto.

 

12.7. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any

 

-36-



--------------------------------------------------------------------------------

provision hereof would, under applicable law, be invalid or unenforceable in any
respect, each party hereto intends that such provision will be construed by
modifying or limiting it so as to be valid and enforceable to the maximum extent
compatible with, and possible under, applicable law.

 

12.8. Headings. The headings contained in this Agreement are for convenience
purposes only and will not in any way affect the meaning or interpretation
hereof.

 

12.9. Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The parties intend that each representation, warranty and
covenant contained herein will have independent significance. If any party has
breached or violated any representation, warranty or covenant contained herein
in any respect, the fact that there exists another representation, warranty or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the party has not breached or violated will not detract
from or mitigate the fact that the party has breached or violated the first
representation, warranty or covenant.

 

12.10. Governing Law. This Agreement, the rights of the parties and all Actions
arising in whole or in part under or in connection herewith, will be governed by
and construed in accordance with the domestic substantive laws of the State of
New York, without giving effect to any choice or conflict of law provision or
rule that would cause the application of the laws of any other jurisdiction.

 

12.11. Jurisdiction; Venue; Service of Process.

 

12.11.1 Jurisdiction. Subject to the provisions of Section 10.4.5, each party to
this Agreement, by its execution hereof, (a) hereby irrevocably submits to the
exclusive jurisdiction of the state courts of the State of New York or the
United States District Court located in the Southern District of the State of
New York for the purpose of any Action between the parties arising in whole or
in part under or in connection with this Agreement, (b) hereby waives to the
extent not prohibited by applicable law, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such Action
brought in one of the above-named courts should be dismissed on grounds of forum
non conveniens, should be transferred or removed to any court other than one of
the above-named courts, or should be stayed by reason of the pendency of some
other proceeding in any other court other than one of the above-named courts, or
that this Agreement or the subject matter hereof may not be enforced in or by
such court and (c) hereby agrees not to commence any such Action other than
before one of the above-named courts. Notwithstanding the previous sentence a
party may commence any Action in a court other than the above-named courts
solely for the purpose of enforcing an order or judgment issued by one of the
above-named courts.

 

-37-



--------------------------------------------------------------------------------

12.11.2 Venue. Each party agrees that for any Action between the parties arising
in whole or in part under or in connection with this Agreement, such party bring
Actions only in the Borough of Manhattan. Each party further waives any claim
and will not assert that venue should properly lie in any other location within
the selected jurisdiction.

 

12.11.3 Service of Process. Each party hereby (a) consents to service of process
in any Action between the parties arising in whole or in part under or in
connection with this Agreement in any manner permitted by New York law, (b)
agrees that service of process made in accordance with clause (a) or made by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 12.1, will constitute good and valid service of process in
any such Action and (c) waives and agrees not to assert (by way of motion, as a
defense, or otherwise) in any such Action any claim that service of process made
in accordance with clause (a) or (b) does not constitute good and valid service
of process.

 

12.12. Specific Performance. Each of the parties acknowledges and agrees that
the other parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached or violated. Accordingly, each of the parties
agrees that, without posting bond or other undertaking, the other parties will
be entitled to an injunction or injunctions to prevent breaches or violations of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any Action instituted in any court of the
United States or any state thereof having jurisdiction over the parties and the
matter in addition to any other remedy to which it may be entitled, at law or in
equity. Each party further agrees that, in the event of any action for specific
performance in respect of such breach or violation, it will not assert that the
defense that a remedy at law would be adequate.

 

12.13. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.

 

-38-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as an
agreement under seal as of the date first above written.

 

THE BUYER:

      ENOVIA CORP.            

By:

 

/s/ JOEL R. LEMKE

               

Name:

 

Joel R. Lemke

               

Title:

 

CEO

THE COMPANY:

      SOFTSRM, LLC            

By:

 

/s/ SAMIR BHARGAVA

               

Name:

 

Samir Bhargava

               

Title:

 

President

THE SELLER:

      i2 TECHNOLOGIES U.S. INC.            

By:

 

/s/ MICHAEL E. MCGRATH

               

Name:

 

Michael E. McGrath

               

Title:

 

CEO and President

THE SELLER PARENT:

      i2 TECHNOLOGIES, INC.            

By:

 

/s/ MICHAEL E. MCGRATH

               

Name:

 

Michael E. McGrath

               

Title:

 

CEO and President

 

[Signature Page to LLC Interest Purchase Agreement]